DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 10 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 10-20-2021 and 7-20-2021 have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 1 to 10 are objected to because of the following informalities:  “interleaver/ interleaving” should read –deinterleaver/deinterleaving--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (USPAP 2017/0272206).
1 and 10:
Baek substantially teaches the claimed invention.  Baek teaches a method and an apparatus for transmitting a broadcast signal to multiplexed data of a broadcast transmission/reception system, the apparatus comprising a hybrid time  deinterleaver operating in reverse order of the interleaver comprising a convolutional delay line deinterleaver for performing a reverse order if the operation of the interleaver  on input cells (see fig. 41 and par. 0520). Baek teaches that the interleaver of the apparatus may perform an inverse operation on the data (see par. 0483).  Baek teaches that output cells from the convolutional line deinterleaver are outputted to a twisted block deinterleaver (DBI) (see fig. 41 and par. 0521).  Baek also teaches that the twisted block interleaver may perform intra-frame interleaving (see par. 0499).
Baek does not specifically teach that the convolutional delay line performs deinterleaving on inter-sub-frames; however, this teaching is obvious to the teachings of Baek since, Baek teaches that the deinterleaving operating in a time type will include both inter-frame and intra-frame interleaving (see par. 0049).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Baek would comprising the steps of an inverse convolutional delay line configured to perform an inverse process of inter-sub-frame deinterleaving because Baek teaches advantages of a broadcast system that includes a hybrid time deinterleaver, performs interleaving on both inter-frame and intra-frame.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ an apparatus for time deinterleaving frames classified both in the inter-frame and intra-frame as taught by Baek (see par. 0563).  
2, Baek teaches that the data is written in a column-wise manner and read diagonally (see par. 0448, 0472 and 0479).
As per claim 3, Baek teaches that the hybrid time deinterleaver performs a skip operation of the inserted virtual FEC blocks in a read operation (see fig. 35 and par. 0509).  

Allowable Subject Matter
Claims 4 to 9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baek et al. 	(USPAP 2016/0191286_ discloses an apparatus and a method for transmitting broadcast signals and an apparatus for receiving broadcast signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112